STEPHENS, District Judge,
concurring:
In Locke, the Supreme Court identified two distinct Congressional purposes in adopting section 314(a), 43 U.S.C. Section 1744(a): (1) removal of state claims, (2) establishment of a self-executing recording system to provide a continuing inventory of claims, which is implemented by the normal filing requirement. When the language of the section is read in context with the purpose of the section, any ambiguity which might arguably exist when the language is considered in the abstract yields to a common sense understanding of the provision. In order to achieve an up to date inventory of claims existing at the end of each calendar year it is necessary to know what claims have been abandoned as well as what claims are initially registered. Claims registered soon after the commencement of the three year grace period are subject to abandonment at any time. A continuing inventory of registered claims commencing with October 21, 1976 is only achievable if each year after the initial registration the claimant files notice of intention to hold the claim. Absent such a notice, the claim is abandoned. A statistical base is consequently accumulated and of limited use during the grace period and complete by the end of the year 1979.